Citation Nr: 0706652	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  05-00 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder. 

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left knee disorder, and if so, whether service connection may 
be granted.  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
October 1970 and from December 1973 to December 1983.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Jackson, Mississippi.  

The reopened claim for service connection for a left knee 
disorder is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A right knee disorder was not noted in service or within 
the first post-service year, and a current right knee 
disorder is not related to service.

2.  In February 2001, the RO found that no new and material 
evidence had been received to reopen a claim for service 
connection for a left knee disorder, and so informed the 
veteran in April 2001.  

3.  The veteran did not timely disagree with the February 
2001 RO determination.  

4.  Evidence received since the February 2001 RO decision 
relates to an unestablished fact necessary to substantiate 
the claim, and raises a reasonable possibility of 
substantiating the claim for service connection for a left 
knee disorder.  




CONCLUSIONS OF LAW

1.  A right knee disorder was not incurred in or aggravated 
by service, and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).  

2.  The February 2001 rating decision denying service 
connection for a left knee disorder is final.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2006).  

3.  Evidence submitted since the RO's February 2001 decision 
is new and material with respect to the claim for service 
connection for a left knee disorder, and the claim for that 
benefit is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a) (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for a Right Knee Disorder

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service, 
and for some disorders, including arthritis, may be presumed 
if manifested to a compensable degree within the first post 
service year.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a), 3.307, 3.309.  If a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptoms after service is required for service 
connection. 38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).  A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).

The veteran testified in March 2006 that he sustained many 
sports-related injuries during his active military service, 
and he submitted two lay statements that refer to various 
sports-related injuries.  Neither the veteran's testimony nor 
the lay statements, however, specifically identify an 
incident in which he specifically sustained a right knee 
injury.  His service medical records for both periods of 
service do refer to many injuries of various joints, some of 
which were specifically noted to be sports-related.  His 
service medical records, however, do not refer to any injury 
involving his right knee.  They do not show that he was 
treated for any right knee complaints, or that a right knee 
disorder was diagnosed.  His September 1970 separation 
examination report from his first period of service, and his 
December 1983 separation examination report from his second 
period of service do not show a right knee disorder.  On VA 
examinations in June 1971, after the first period of service, 
and in June 1984, after the second period of service, there 
was no right knee abnormality noted.  

A current right knee disorder has been noted; the record 
contains a VA MRI report in August 2003 that contains an 
impression of a tear of the right medical meniscus.  In 
addition, Dr. Winters referred in an April 2006 letter to the 
veteran's problems with his knees, and his treatment records, 
which are dated between 2000 and 2003, refer to bilateral 
knee problems.  Dr. Winters' April 2006 letter also contains 
an opinion, reported to be based on his own clinical records, 
a packet of VA records the veteran supplied, military 
records, and the history given by the veteran, that "[i]t 
appears that [the veteran] has been having problems with his 
knees since his time in the military."  He stated that it 
was his opinion that the veteran "has had injuries in the 
past while in the service in the military that have led to 
the chronic, disabling knee condition that he suffers from at 
this time."  

This statement has little probative value.  It is vague.  It 
does not identify the injury or injuries that the veteran 
sustained during his active military service.  It does not 
provide a specific diagnosis of any current knee disability.  
And it does not explain the nexus between the unidentified 
injury or injuries in service and the current, unidentified 
knee disability.  Moreover, given that the service medical 
records do not refer to any right knee injury or complaints 
involving the right knee, the medical opinion is premised on 
an inaccurate history, apparently provided by the veteran, 
that is not corroborated by contemporaneous records.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that a bare conclusion, even one reached by a health 
care professional, is not probative without a factual 
predicate in the record, see Miller v. West, 11 Vet. App. 
345, 348 (1998).  Since the opinion is factually inconsistent 
with the record; which shows no inservice right knee 
complaints or injury, the Board does not find it persuasive.  
Absent a showing of inservice disease or injury to which the 
current findings could be connected, the claim must be 
denied.  

In this regard, the Board has considered the veteran's own 
testimony and the lay statements in his behalf.  These 
statements and testimony are given no weight, however, as 
they do not specifically identify any right knee injury.  The 
assertions contained therein are afforded no probative weight 
in the absence of evidence that the veteran or the lay 
parties have the expertise to render opinions about medical 
matters.  See Bostain v. West, 11 Vet.   App. 124, 127 
(1998).

New and Material Evidence 

To reopen a previously denied Board decision, or an RO 
decision that has become final, new and material evidence 
must be received.  38 U.S.C.A. §§ 5108, 7104, 7105; 38 C.F.R. 
3.156(a).  Regardless of the RO's actions, the Board must 
make an independent determination on whether new and material 
evidence has been submitted.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  

A Left Knee Disorder

There have been two prior decisions in this claim.  In August 
1984, the RO denied service connection for a left knee 
disorder, finding that while the veteran had inservice 
treatment for left knee complaints, there was no current 
disorder that could be linked with service.  The veteran was 
informed of that decision in June 1985.  The RO denied a 
request to reopen in February 2001, and so informed the 
veteran in April 2001, finding that no new and material 
evidence had been received.   

Evidence received since the last final denial of service 
connection for a left knee disorder, includes findings of a 
current left knee disorder (See, e.g., VA X-ray report of 
August 2003 that shows degenerative changes), and a private 
examiner's opinion dated in April 2006 in which he opines 
that the veteran has problems with his knees related to 
injuries in service.  This evidence must be accepted at face 
value now; in general, for the purpose of determining whether 
evidence is new and material, the credibility of the evidence 
is presumed.  Cox v. Brown, 5 Vet. App. 95, 98 (1993); Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  This evidence 
relates to an unestablished fact necessary to substantiate 
the claim, and raises a reasonable possibility of 
substantiating the claim.  Thus the claim is reopened.  

As the Board is reopening the claim for service connection, 
there is no need to discuss compliance with VA duties to 
notify and assist the claimant, found at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp.  2005); and Kent v. 
Nicholson, 20 Vet. App. 1 (2006), concerning the attempt to 
reopen this claim.  

Duties to Notify and Assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO's October 2003 letter describing the evidence needed 
to support the veteran's claim for service connection for a 
right knee disorder, was timely mailed well before the 
February 2004 rating decision.  It described the evidence 
necessary to substantiate a claim, identified what evidence 
VA was collecting, requested the veteran to send in 
particular documents and information and identified what 
evidence might be helpful in establishing his claim.  The 
letter did not, however, address what evidence was needed 
with respect to the disability rating criteria or the 
effective date for service connection.   See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) (since the degree of 
disability and effective date of the disability are part of a 
claim for service connection, VA has a duty to notify 
claimants of the evidence needed to prove those parts of the 
claim).  This veteran was not harmed however, because service 
connection was denied, rendering moot the issues relating to 
rating criteria and the effective date of an award.  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran by 
obtaining service medical records, obtaining the veteran's 
treatment records at a VA facility, and scheduling a hearing 
before a Veterans Law Judge of the Board.  While a VA 
examination has not been scheduled, a remand for such is not 
necessary since there is no showing of inservice 
manifestations to which any currently diagnosed disorder 
could be linked. 


ORDER

Service connection for a right knee disorder is denied.  

New and material evidence having been added to the record 
since the last prior final denial of a claim of entitlement 
to service connection for a left knee disorder, the claim is 
reopened and is granted only to this extent.  


REMAND

Having reopened the claim of entitlement to service 
connection for a left knee disability, and having reviewed 
the entire record, the Board finds that further evidentiary 
development in the form of a VA compensation and pension 
(C&P) examination is warranted, before the reopened claim can 
be adjudicated on its merits.  The purpose of the examination 
is, in essence, to address the etiology of the veteran's left 
knee disorder.  

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2006).  

The reopened claim is REMANDED for the following actions, 
including de novo review of the reopened claim:

1.  Send a notice letter under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) that meets the requirements 
outlined in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).   

2.  Schedule the veteran for an 
examination of his left knee.  All 
necessary tests should be conducted.  The 
examiner should (a) render a specific 
diagnosis or diagnoses of what left knee 
disorder(s) the veteran currently has; 
and (b) for each diagnosis, state whether 
it is at least as likely as not (by a 
probability of 50 percent), more likely 
than not (by a probability greater than 
50 percent), or less likely than not (by 
a probability less than 50 percent) that 
each such disorder is etiologically 
related to active service.  

The veteran's claims file should be made 
available to the examiner. The examiner 
should review the claims folder, and in 
particular, the veteran's in-service and 
post-service medical history as 
documented therein.  The examiner should 
adequately explain the bases for his/her 
opinion as to whether any diagnosed left 
knee disorder is attributable to active 
service.  


If the examiner is unable opine on any 
requested issue or question posed without 
resorting to conjecture or speculation, 
he/she should so state and explain the 
reasons therefor. 

3.  After completing the above, review 
the entire record and readjudicate the 
reopened claim.  If the decision is 
adverse to the veteran, then issue a 
revised Supplemental Statement of the 
Case (SSOC), and give the veteran and his 
accredited service representative an 
appropriate amount of time to respond to 
it. Thereafter, the claim should be 
directed to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


